Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 1 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 2 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 3 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 4 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 5 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 6 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 7 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 8 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                             Exhibit A Page 9 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 10 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 11 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 12 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 13 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 14 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 15 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 16 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 17 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 18 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 19 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 20 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 21 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 22 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 23 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 24 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 25 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 26 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 27 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 28 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 29 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 30 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 31 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 32 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 33 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 34 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 35 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 36 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 37 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 38 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 39 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 40 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 41 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 42 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 43 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 44 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 45 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 46 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 47 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 48 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 49 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 50 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 51 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 52 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 53 of 54
Case 2:20-ap-00169-DPC   Doc 7-1 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                            Exhibit A Page 54 of 54
